The» judgment of the court was pronounced by
Slidell, L
To what extent a party interrogated may cany his answers *343jyond a categorical reply to the questions propounded, was a subject considered iu the case of Haynes v. Heard, 3. An. 648. The court below correctly refused to strike out a portion of the answers of the defendant, and they were properly received as evidence.*
Upon the question of privilege, we deem it unnecessary to do more than to refer to the satisfactory opinion of the district judge.
As the evidence was conflicting, and was considered by the district judge as ieaving in doubt the right of the defendant to a judgment against the succession for the amount of the balance of the account, we will not disturb the judgment in that respect. But, under all the circumstances, we deem it equitable to reserve the rights of the defendant, if any there be, against the succession of Slaughter.
It is therefore decreed that the judgment of the court below be so amended, as to reserve the rights of the succession of Abijah Fisk, if any it may have; against the succession of Saughter; and that, so amended, the judgment be in all respects affirmed; the costs of the appeal to be paid by the appellee.

Plaintiff propounded the following interrogatories to the defendant. “Did you receive the twenty-two bales of cotton consigned to you in the annexed bills of lading? Have you sold them? If yea, when and to whom, and at what price?” To these interrogatories the defendant answered: “He did receive twenty-two bales of cottonfrom W. C. Watson, the overseer ofaplantation called Deahl’s plantation,1 which was said to belong to the succession o£Slaughter : That said Watson acted as overseer, and had the management and control thereof, with the knowledge and consent of the legal representatives of the said succession; and that Watsoninformedthedeponentthatcertainsupplieswerenecessan-y bo carry onthesaid plantation, and the hiring of certain negroes, of which deponent had the control, was necessary to save the then growing crop; that this took place about tjie 5bh of August: That deponent is certain,• from his own knowledge of the affairs of said plantation and the means of the succession, that this information was correct: That he accordingly agreed to furnish the necessan'y supplies} and to hire the negroes, with the understanding tiiat Watson was to send him the cotton made on the plantation for sale, and,that lie wastobe reimbursed out of it: That deponent did furnish the supplies, as charged in his account filed with this answer, and did hire the negroes as therein changed, making the sum of $1406 48 : That Watson never sent him but the twenty-two bales above mentioned, which were sold to Messrs. F. M. Weld Sf Co.,- as per thé annexed account of sales, and amounted to the nett price of $555 80, after paying bl\6 changes upon the same, which left a balance still due him of $850 68.-” The motion of the plái'ntiff was, to Strike out that port of the answer prined in italicsK.»